DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-29 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 10-25, in the reply filed on 7/7/22 is acknowledged. Unelected claims 26-29 are withdrawn from consideration.1 Elected claims 1-25 will be examined as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrander, et al. (US 2014/0155827, herein Ostrander).2	Regarding claims 10 and 18, Ostrander teaches a computing device and system comprising,	a storage assembly configured to store or more medicament delivery devices (paragraph 0030: medicament device 100(; 	a memory (paragraph 0032: memory 130); and 	a data interface for connecting to a corresponding interface in a storage assembly (paragraph 0032: communication interfaces), wherein the memory comprises instructions which, on connection with the storage assembly, cause a processor of the storage assembly to: 	detect, using a device sensor of the storage assembly, one or more medicament delivery devices stored in the storage assembly (paragraph 0033); and 	display, on a display screen provided on the storage assembly, information relating to a medicament stored in the storage assembly (paragraph 0038).	Regarding claims 11 and 19, Ostrander teaches the device sensor of the storage assembly comprises at least one of a camera, a radio-frequency sensor, or a barcode scanner (paragraph 0036).	Regarding claims 12 and 20, Ostrander teaches the information relating to the medicament stored in the storage assembly comprises information relating to one or more of a type of medicament, a dosage amount of the medicament, a dosage period for the medicament, or an expiry date for the medicament (paragraph 0031).	Regarding claims 13 and 21, Ostrander teaches the instructions further cause the processor of the storage assembly to provide the information relating to the medicament to one or more applications executed by the processor of the storage assembly, wherein the one or more applications are configured to display the information relating to the medicament on the display screen of the storage assembly (paragraphs 0041 & 0051).	Regarding claims 14 and 22, Ostrander teaches the instructions further cause the processor of the storage assembly to: 	connect, through a wireless communication module of the storage assembly, to the internet (paragraph 0043); and 	transmit, through the wireless communication module, the information relating to the medicament stored in the storage assembly (paragraph 0043).	Regarding claims 15 and 23, Ostrander teaches the transmission of the information relating to the medicament comprises, in response to detecting that a number of medicament delivery devices stored in the storage assembly is low, requesting one or more additional medicament delivery devices (paragraph 0051).	Regarding claims 16 and 24, Ostrander teaches the one or more medicament delivery devices comprise one or more injection devices each comprising the medicament (paragraph 0030).	Regarding claims 17 and 25, Ostrander teaches the storage assembly comprises a refrigerator appliance (paragraph 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 These claims are not labeled as “Withdrawn” in the claim set dated 7/722. The claims must be properly labeled in future responses. See MPEP § 714(c).
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.